OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/13/2015                                                  COA No. 02-13-00187-CR
BARROW, BELINDA                  Tr. Ct. No. 1314019R                     PD-0970-15
This is to serve notice to the court of appeals that this Court granted a motion for
extension of time to file a petition for discretionary review until October 16, 2015.
The time for filing the petition for discretionary review has expired.
                                                                     Abel Acosta, Clerk

                             2ND COURT OF APPEALS CLERK
                             DEBRA SPISAK
                             401 W. BELKNAP, STE 9000
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *